




Exhibit 10.2




Supplemental Agreement No. 4
Dated Effective as of 17 December 2015
To DRILLSHIP CONTRACT dated 24 June 2013    


By and between
ALPHA ARCHER COMPANY (the “Buyer”)
and
DAEWOO SHIPBUILDING & MARINE ENGINEERING CO., LTD. (“Builder”)
(together, the “Parties” and each individually, a “Party”)


WHEREAS
A.
The Builder and the Buyer are Parties to that certain Drillship Contract dated
24 June 2013 (the “Contract”) for the construction and sale of one (1) Deepwater
Drillship with Hull No. 3622.

B.
On 1 November 2014, the Parties supplemented the Contract by executing
Supplemental Agreement No. 1 (“Supplemental Agreement No. 1”), pursuant to which
the DELIVERY DATE for the DRILLSHIP was extended from 31 December 2015 (the
“Original Delivery Date”) to 30 June 2016 (the “Summer 2016 Delivery Date”) in
exchange for payment to the BUILDER by the BUYER of INTERIM PAYMENT 1 (in the
amount of USD $50,000,000) on 30 November 2014, INTERIM PAYMENT 2 (in the amount
of USD $25,000,000) on 30 June 2015, and USD $3,214,250 on the Summer 2016
Delivery Date (the “Original Financing Payment”).

C.
Effective 6 February 2015, the Parties further supplemented the Contract by
executing Supplemental Agreement No. 2 (“Supplemental Agreement No. 2”),
pursuant to which the DELIVERY DATE for the DRILLSHIP could potentially be
extended for up to two consecutive six month periods as specified therein.

D.
Effective 18 May 2015, the Parties further supplemented the Contract by
executing Supplemental Agreement No. 3 (“Supplemental Agreement No. 3”),
pursuant to which the Parties modified the payment schedule for the delivery of
certain payment milestones as specified in Supplemental Agreement No. 2, as well
as certain provisions related to the storage location of the DRILLSHIP within
the SHIPYARD prior to the DELIVERY DATE and costs related thereto.

E.
The Parties now wish to further modify the payment schedule for the delivery of
certain milestone payments, extend the potential DELIVERY DATE of the DRILLSHIP,
and amend certain fees related to the financing and maintenance of the DRILLSHIP
while at the SHIPYARD.

NOW, in consideration of the premises and for good and valuable consideration,
the receipt and sufficiency of which is hereby acknowledged, IT IS HEREBY AGREED
AS FOLLOWS:


1.
This Supplemental Agreement No. 4 (the “Agreement”) is supplemental to the
Contract and shall be considered an integral part thereof. Unless otherwise
defined in this Supplemental Agreement No. 4, words and expressions defined in
the Contract or Supplemental Agreement No. 1, Supplemental Agreement No. 2, or
Supplemental Agreement No. 3 shall have the same meaning when used in this
Supplemental Agreement No. 4.

2.
BUILDER and BUYER agree to waive the requirement for separate written notice as
specified by Section 2 and Section 4 of Supplemental Agreement No. 2, and
instead hereby agree to extend the DELIVERY DATE for the DRILLSHIP by an
additional twenty four (24) months from the Summer 2016 Delivery Date per
Supplemental Agreement No. 2, (the “Supplemental Extension Period”) to 30 June
2018 (the “Summer 2018 Delivery Date”). Article VII.2.(a) of the Contract shall
be deleted in its entirety and shall be replaced with the following:

The DRILLSHIP shall be DELIVERED safely afloat by BUILDER to BUYER at a berth in
the SHIPYARD on or before 30th June 2018, except that, in the event of delays in
the construction of the DRILLSHIP or any performance required under this
CONTRACT due to causes which under the



--------------------------------------------------------------------------------




terms of this CONTRACT permit postponement of the date for DELIVERY, the
aforementioned date for DELIVERY of the DRILLSHIP shall be postponed
accordingly. The aforementioned date, or such later date to which the
requirement of DELIVERY is postponed pursuant to such terms, is herein called
the “DELIVERY DATE”.
3.
The BUYER and BUILDER agree to amend and revise INTERIM PAYMENT 3 as defined in
Supplemental Agreement No. 2, from the original value of One Hundred and Fifty
Million United States Dollars (USD $150,000,000) no later than 31 December 2015,
to an amended value of Fifty Million United States Dollars (USD $50,000,000) due
no later than 31 December 2015, with such amended payment subsequently defined
as INTERIM PAYMENT 3 (“INTERIM PAYMENT 3”). The Parties agree that the CONTRACT
PRICE, which was reduced pursuant to Supplemental Agreement No. 1, Supplemental
Agreement No. 2, and Supplemental Agreement No. 3, shall be further reduced by
INTERIM PAYMENT 3 such that PAYMENT MILESTONE 2, due at the DELIVERY DATE of the
DRILLSHIP, shall be reduced to three hundred five million US Dollars (USD
$305,000,000.00). Accordingly, Article II.3(b) of the Contract shall be amended
such that the phrase “Three Hundred Fifty Five Million (USD $355,000,000.00)”
shall be deleted in its entirety and replaced with “Three Hundred Five Million
(USD $305,000,000.00)”.

4.
The BUYER and BUILDER agree to eliminate INTERIM PAYMENT 4 as defined in
Supplemental Agreement No. 2, with original value of Two Hundred Million United
States Dollars (USD $200,000,000) no later than 31 December 2016, and that the
remaining outstanding CONTRACT PRICE balance of three hundred five million
United States Dollars (USD $305,000,000.00) for MILESTONE PAYMENT 2 will be due
upon the DELIVERY DATE.

5.
The BUYER and BUILDER agree that the WARRANTY PERIOD as defined in Article IX.1
of the Contract shall commence on 31 December 2016, or at any time prior to such
date upon the completion of the scope of work as referenced in Section 6 of
Supplemental Agreement No. 2. Should the WARRANTY PERIOD not commence by 31
December 2016, the BUYER shall have no obligation to pay any fees, including but
not limited to the Supplemental Financing Payment - Summer 2018 or the
Supplemental Dock Fee, if applicable, until the WARRANTY PERIOD actually
commences. If BUYER wishes to advance the completion date of the DRILLSHIP and
the commencement of the WARRANTY PERIOD before the current target completion
date of 31 December 2016 (the “Target Completion Date”), BUILDER may advance the
completion date of the DRILLSHIP and the commencement of the WARRANTY PERIOD up
to two (2) months from the Target Completion Date, provided always that BUYER
serves a six (6) months prior notice from the date BUYER wishes to advance the
completion date of the DRILLSHIP and the commencement of the WARRANTY PERIOD. In
the event that BUYER has accelerated the completion date of the DRILLSHIP and
the commencement date of the WARRANTY PERIOD per the foregoing sentence, and
BUYER has also delivered an Accelerated Delivery Notice - Summer 2018 as defined
herein at least forty five (45) days in advance of the date as specified in
BUYER’s six (6) month notice to advance the completion date of the DRILLSHIP and
the commencement of the WARRANTY PERIOD as provided above, and BUILDER does not
commence the WARRANTY PERIOD by the date provided in BUYER’s six (6) month
notice, the BUYER shall have no obligation to pay any fees, including but not
limited to the Supplemental Financing Payment - Summer 2018 or the Supplemental
Dock Fee, if applicable, until the WARRANTY PERIOD actually commences.

6.
Notwithstanding the provisions of Article VII.2. of the Contract (as amended by
this Supplemental Agreement No. 4), at any time at least forty five (45) days
prior to the agreed date for the commencement of the WARRANTY PERIOD as
specified in Section 5 of this Supplemental Agreement No. 4, but prior to 15 May
2018, BUYER may give BUILDER written notice of its requirement that the DELIVERY
DATE for the DRILLSHIP be accelerated to forty-five (45) days from the date of
such notice (the “Accelerated Delivery Notice - Summer 2018”), provided that
such notice may not advance the DELIVERY DATE ahead of the agreed date for the
commencement of the WARRANTY PERIOD as specified in Section 5 of this
Supplemental Agreement No. 4. In the event an Accelerated Delivery Notice -
Summer 2018 is delivered, upon receipt of the Accelerated Delivery Notice -
Summer 2018, BUILDER will promptly restart its construction and other activities
and use its best efforts to deliver the DRILLSHIP within the forty five (45) day
period. In the event BUILDER fails to meet the accelerated DELIVERY DATE and
deliver the DRILLSHIP within forty five (45) days from receipt of such notice,
BUYER shall not be liable for the Supplemental Financing Payment Summer




--------------------------------------------------------------------------------




- 2018 or the Extension Fee - Summer 2018 for any day thereafter, in addition to
remaining entitled to any other BUYER remedies provided in the Contract.
7.
BUYER and BUILDER agree that as of 1 April 2016 (“Payment Date”) and continuing
for every day throughout the earlier of the DELIVERY DATE on 30 June 2018 or the
DELIVERY DATE set forth in the Accelerated Delivery Notice - Summer 2018, the
BUYER shall pay BUILDER a fee of twenty nine thousand two hundred forty six
dollars and fifty eight cents United States Dollars (USD $29,246.58) per day
(the “Supplemental Financing Payment - Summer 2018”), which amount shall be
calculated by adding the daily interest on the outstanding amount of PAYMENT
MILESTONE 2 (as amended by Clause 3, above) as of the Payment Date at a rate of
three and one half percent (3.5%) per annum; provided that, in the event the
outstanding CONTRACT PRICE is reduced by BUYER making any additional payments
towards MILESTONE PAYMENT 2 prior to the DELIVERY DATE of the DRILLSHIP, the
Supplemental Financing Payment - Summer 2018 shall be reduced on a pro-rata
basis based on the proportion of such early payment as a function of the
outstanding CONTRACT PRICE. Commencing on the first of the month immediately
following the Payment Date and continuing monthly until the DELIVERY DATE,
BUILDER shall invoice BUYER for Supplemental Financing Payment - Summer 2018 for
the preceding calendar month. BUYER shall be obligated to pay the aggregate
amount within ten (10) BANKING DAYS after receipt of the relevant invoice.
Payment of such invoices shall be considered full and final payment to BUILDER
of all costs associated with such amounts.

8.
BUYER and BUILDER further agree that:

a.
beginning with the commencement of the WARRANTY PERIOD, and continuing for every
day throughout the earlier of the DELIVERY DATE on 30 June 2018 or the DELIVERY
DATE set forth in the Accelerated Delivery Notice - Summer 2018, the BUILDER
shall charge BUYER the following amounts:

i.
documented expenses in connection with the maintenance, preservation, storage
and required third parties, including BUILDER-supplied labor, for the DRILLSHIP
shall be agreed in writing in advance and paid using the Maintenance Day Rate
schedule as set forth in Appendix 1 to Supplemental Agreement No. 4;

ii.
documented expenses plus a five percent (5%) markup for fuel oils and/or other
consumables necessary for the WARRANTY PERIOD to be supplied by BUILDER and
reimbursed by BUYER; provided, however, that the major fuel purchase immediately
prior to the DELIVERY of the DRILLSHIP shall be provided at documented cost
without the aforementioned five percent (5%) markup;

iii.
not used;

iv.
a fee of one thousand three hundred and thirty three United States Dollars (USD
$1,333.00) per day (the “Supplemental Classification Payment”); and

v.
a fee of two thousand seven hundred sixty three United States Dollars (USD
$2,763.00) per day (the “ Supplemental Insurance Payment”).

b.
commencing 1 July 2017, and continuing for every day throughout the earlier of
30 June 2018 or the DELIVERY DATE set forth in the Accelerated Delivery Notice -
Summer 2018, the BUILDER shall charge BUYER an additional fee equal to eight
thousand three hundred fifty six dollars and sixteen cents United States dollars
(USD $8,356.16) per day (the “Supplemental Dock Fee”) for additional incurred
costs; provided that, in the event the outstanding CONTRACT PRICE is reduced by
BUYER making any additional payments towards MILESTONE PAYMENT 2 prior to the
DELIVERY DATE of the DRILLSHIP, the Supplemental Dock Fee shall be reduced on a
pro-rata basis based on the proportion of such early payment as a function of
the outstanding CONTRACT PRICE.

c.
on the first of the month immediately following the commencement of the WARRANTY
PERIOD and continuing monthly until the DELIVERY DATE, BUILDER shall invoice
BUYER for the aggregate Maintenance Day Rate, Supplemental Classification
Payment, and Supplemental Insurance Payment, and any Supplemental Dock Fee, if
applicable, (“Extension Fee - Summer 2018”) accrued for the preceding calendar
month. BUYER shall be obligated to pay the aggregate amount within 10 BANKING
DAYS after receipt of the relevant invoice. Payment of such invoices shall be
considered full and final payment to BUILDER of all of BUILDER’s costs incurred
in connection with the extension of the DELIVERY DATE.




--------------------------------------------------------------------------------




9.
BUILDER agrees to use its best efforts to not move the DRILLSHIP within the
SHIPYARD and to keep the DRILLSHIP inside the breakwater area of BUILDER’s
shipyard. In the event that the DRILLSHIP must be moved outside breakwater due
to an imminent emergency threatening the SHIPYARD caused by a typhoon, cyclone
or other tropical storm, BUYER shall pay for all incurred and documented
reasonable costs and expenses for movement of the DRILLSHIP into and out of the
breakwater area and all incurred and documented reasonable costs and expenses
for storage of the DRILLSHIP while outside the breakwater as referenced in the
breakwater cost quotation attached hereto as Appendix 2, but only to the extent
that such movement operation occurs after the commencement of the WARRANTY
PERIOD. Notwithstanding the foregoing, BUILDER agrees to use its best efforts to
return the DRILLSHIP back inside the breakwater area of the SHIPYARD as soon as
reasonably possible. For clarity, BUILDER may not concurrently charge BUYER for
the vessel movement fee as specified in Appendix I and the foregoing breakwater
fee in relation to any one movement operation.

10.
BUYER and BUILDER agree in the event that the BUILDER should move the DRILLSHIP
outside breakwater due to the SHIPYARD quayside availability, BUILDER shall
provide reasonably satisfactory support for such decision and notify BUYER of
the same in advance of any move, and BUYER shall pay for all incurred and
documented reasonable costs and expenses for movement of the DRILLSHIP into and
out of the breakwater area and all incurred and documented reasonable costs and
expenses for storage of the DRILLSHIP while outside the breakwater, but only to
the extent that such movement operation occurs after the commencement of the
WARRANTY PERIOD, up to a maximum of fifty thousand United States Dollars (USD
$50,000.00) per day, or any portion thereof, that the DRILLSHIP is outside the
breakwater and BUYER shall only pay such amounts for a maximum of two
occurrences per year, with a maximum duration of six (6) days per occurrence.
Notwithstanding the foregoing, BUILDER agrees to use its best efforts to return
the DRILLSHIP back inside the breakwater area of the SHIPYARD as soon as
reasonably possible. For clarity, BUILDER may not concurrently charge BUYER for
the vessel movement fee as specified in Appendix I and the foregoing breakwater
fee in relation to any one movement operation.

11.
BUILDER represents that the movement cost estimate in Appendix 2 is a good faith
estimate of the actual expenses to be incurred for a movement operation of the
DRILLSHIP outside the breakwater. The costs assessed for any movement operation
outside the breakwater as referenced in Section 9 and Section 10 above shall not
exceed the estimate attached hereto as Appendix 2 without prior written consent
from BUYER. BUILDER shall provide the crews, equipment, and other services as
quoted in the estimate unless otherwise agreed by the BUYER in writing. To the
extent that the fees incurred and documented are less than such estimate, and/or
to the extent that BUILDER does not provide the crews, equipment, and other
services as quoted in the estimate, BUILDER shall proportionally reduce BUYER’s
obligation under Appendix 2 and only charge BUYER for the actual incurred and
documented costs and expenses for any such movement operation up to the
proportionally reduced maximum amount quoted in Appendix 2 for an emergency move
as referenced in Section 9, or a pro-rata reduction of the USD $50,000 per day
obligation as referenced in Section 10 for a movement operation related to
BUILDER quayside availability.

12.
The BUYER and BUILDER agree that the Original Financing Payment of $3,214,250.00
as referenced in Supplemental Agreement No. 1, Supplemental Agreement No. 2, and
Supplemental Agreement No. 3 and due upon the commencement of the WARRANTY
PERIOD shall be eliminated and no longer be due and payable to BUILDER in
recognition of the revision of the terms as set forth herein.

13.
BUYER and BUILDER agree that, in the event of a BUILDER DEFAULT as defined in
the Contract and referenced in Article VII, Clause 5 of the Contract, BUYER’s
right to take early DELIVERY of the DRILLSHIP shall not be unreasonably
withheld, delayed, or conditioned, and in any event such early DELIVERY shall
occur no later than fourteen (14) days following BUILDER DEFAULT and written
notice from BUYER requesting early DELIVERY. BUILDER shall endeavor to perform
all actions necessary to effect such early DELIVERY and such transfer of risk
and title, including but not limited to obtaining a waiver or release of any
security interest held by a third party which would otherwise prohibit BUYER’s
assumption of title and risk of the DRILLSHIP pursuant to this Section 13.

14.
Appendix I attached to Supplemental Agreement No. 3 shall be replaced in its
entirety by the Appendix I attached to this Supplemental Agreement No. 4, and is
hereby incorporated by reference.




--------------------------------------------------------------------------------




15.
All the terms and conditions of the Contract, Supplemental Agreement No. 1,
Supplemental Agreement No. 2, and Supplemental Agreement No. 3 shall remain
unchanged and be in full force and effect unless otherwise provided hereunder.

16.
The existence and content of this Supplemental Agreement No. 4 shall remain
strictly private and confidential to the Parties and their advisors and shall
not be disclosed by either Party to any third party (except any financier of the
Drillship or its advisers) absent the agreement of the other Party, save by
compulsion of law or regulatory authority.

17.
Each Party hereto confirms that its respective obligations under, arising out of
or in connection with, the Contract shall continue in full force and effect as
amended by this Supplement Agreement No. 4.

18.
This Supplemental Agreement No. 4 shall be governed by and construed in
accordance with the laws of England and any dispute arising under this
Supplemental Agreement No. 4 shall be submitted to arbitration in accordance
with Article XIII (DISPUTES AND ARBITRATION) of the Contract.

19.
This Supplemental Agreement No. 4 may be executed by each of the Parties hereto
on any number of separate counterparts, each of which shall be an original and
all of which taken together shall constitute one and the same instrument.
Delivery of an executed signature page of this Supplemental Agreement No. 4 in
Portable Document Format (PDF) or by facsimile transmission shall be effective
as delivery of an executed original counterpart of this Supplemental Agreement
No. 4, although the original signature pages shall be thereafter appended to
this Supplemental Agreement No. 4.



[Signature Page Follows]





--------------------------------------------------------------------------------




For and on behalf of


Alpha Archer Company




By:    /s/Anthony H. Dyne            


Name:    Anthony H. Dyne            


Title:    Director                    




For and on behalf of


Daewoo Shipbuilding & Marine Engineering Co., Ltd.




By:    /s/ Young Soon Lee            


Name:    Young Soon Lee                


Title:    Vice President                














